Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
	Applicant’s amendment/arguments with respect to pending claims 1-20 filed on July 06, 2022 have been fully considered. Examiner’s response to the presented arguments follows below. 
Claim Objections	
Summary of Arguments:
Applicant requests the withdrawal of the objection to claims 1, 6, 11-13, 15 and 20.
Examiner’s Response:
In view of the amendment of the claims, the previous objection to the claims 1, 6, 11-13, 15 and 20 is withdrawn. 

Claim Rejections - 35 USC § 112
Summary of Arguments:
Applicant requests the withdrawal of the rejection of claims 1-12, 15, 17 and 20 under 35 USC § 112(b). 
Examiner’s Response:
In view of the amendment of claims 1, 6, 13, 14 and 15, the rejection under 35 USC § 112(b) of claims  1, 6, 13, 14 and 15 is withdrawn. 

Claim Rejections - 35 USC § 102
Summary of Arguments:
Regarding claims 1, 6, 13, 14 and 15, Applicant argues that Yamada fail to teach “the kind of transform determined depends on size of said block and whether an inter-predicted mode is used for the block, from among several kinds of transforms that can be determined for use on different regions of said block, and at least one flag is indicative of the kind of transform determined; and wherein said determination of a kind of transform is made between different kinds of discrete trigonometric transforms” because, 
	1) “Yamada selects among several kinds of inverse transforms based on the transform of adjacent macroblocks. However, the amended claims determine a selected transform based on size of said block and whether an inter-predicted mode is used for the block, from among several kinds of transforms that can be determined for use on different regions of said block, and at least one flag is indicative of the kind of transform determined. There is no such selection, nor at least one flag that is indicative of the kind of transform determined in Yamada.”
	2)   “Hadamard transform is not a trigonometric transform. 	

Examiner’s Response:
Examiner respectfully disagrees.
Yamada in paragraphs 0054, 0057, 0059, 0064, 0075 discloses selecting a transform scheme for respective motion picture sequences, GOPs, pictures, slices and macroblocks. Either the transform units A 22 or the transform unit B 23, and  either the inverse transform unit A 24 or the inverse transform unit B 25 maybe selected. A selection of a transform scheme is performed in association with the Inter mode and the Inter-4v mode, and in accordance with the size of a block subject to motion-compensated prediction. A transform scheme selection flag may be encoded and multiplexed with the encoded data. 
	Furthermore, the claimed invention merely recites “different kinds of discrete trigonometric transforms” without specifically pointing out what type of “trigonometric transforms” are required by the claim. Yamada in paragraph 0116 discloses when a relatively large size of a block such as a 8x8 block or a 16x16 block is subject to a transform process, DCT may be selected so as to benefit from a high coding efficiency. When a relatively small size of a block such as a 4x4 block is subject to a transform process, other transform schemes including the Hadamard transform scheme may be selected. In Yamada DCT transforms or other transform schemes may be selected. It should be noted that different transform schemes including trigonometric transforms are well-known in the art (See current application pages 5-6).
	Therefore, Yamada teaches “the kind of transform determined depends on size of said block and whether an inter-predicted mode is used for the block, from among several kinds of transforms that can be determined for use on different regions of said block, and at least one flag is indicative of the kind of transform determined; and wherein said determination of a kind of transform is made between different kinds of discrete trigonometric transforms” as recited in claim 1 and similarly recited in claims 6, 13, 14 and 15. Accordingly, the rejection of the claims is maintained. 

Claim Objection
	Claims 4, 5 and 9-12 are objected to due to following reason:
 	Dependent claim 4 inconsistently recites the phase “the selected transform”. However, claim 1 on which depended upon recites “determining at least one kind of transform”.  Claims 5 and 9-12 objected to due to similar reason set forth with respect to claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6, 7, 13, 14, 15-17, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamada et al. (Pub. No. US 2004/0125204 A1).

Regarding claim 1, Yamada discloses An apparatus, comprising: a video encoder  for encoding at least a block in a picture by determining at least one kind of transform to apply to  residuals of the block in a video sequence from a set of two or more kinds of  transforms (Figs. 3-5, ¶0054, 0059-a switch 26 for selecting either the transform units A 22 or the transform unit B 23, and a switch 27 for selecting either the inverse transform unit A 24 or the inverse transform unit B 25), wherein the kind of transform determined depends on size of said block  (¶0075-the selection of a transform scheme in accordance with the size of a block) and  whether an inter-predicted mode is used for the block (¶0075-transform scheme control unit 31 to select a transform scheme in association with the Inter mode and the Inter-4v mode. Note that this interpretation is consistent with the disclosure of the current application. See current application, abstract, page 7, lines 22-27), from among several kinds of transforms that can be determined for use on different regions of said block (¶0076-the transform scheme selected for an adjacent macroblock), and at least one flag is indicative of the kind of transform determined (¶0057, 0064: the transform scheme selection flag 201); and wherein said determination of a kind of transform is made between different kinds of discrete trigonometric transforms (¶0116-when a relatively large size of a block such as a 8x8 block or a 16x16 block is subject to a transform process, DCT may be selected so as to benefit from a high coding efficiency. When a relatively small size of a block such as a 4x4 block is subject to a transform process, other transform schemes including the Hadamard transform scheme may be selected).

Regarding claim 2, Yamada discloses the  apparatus of claim 1, wherein transform choice is indicated in at least one syntax element (¶¶0017, 0057-flag indicating the transform scheme of the selected transform unit).

Regarding claim 3, Yamada discloses the  apparatus of claim 1, wherein the set of transforms is determined by at least one of: (i) using training data, and (ii) choosing a subset of a family of transforms (¶0116- DCT, Hadamard transform schemes). 

	Regarding claim 6, Claim 6 is in a video encoder a method and includes limitations similar to claim 1. Thus, claim 6 is rejected due to similar reasons set forth above with respect to
claim 1.

	Regarding claim 7, Claim 7 is a method claim having limitations similar to claim 2. Thus, claim 7 is rejected due to similar reasons set forth below with respect to claim 2.

	Regarding claim 13, Yamada discloses an apparatus, comprising: a video decoder for decoding at least a block in a picture by determining at least one kind of inverse transform  (Fig. 4, 5,  7, inverse transforms 24 and 25, ¶0093-a decoding apparatus selecting one of the two inverse transform units) to apply to quantized coefficients of the block corresponding (¶0102-the quantization coefficient 152 obtained by decoding in the variable length decoding unit 80 is subject to inverse quantization) to residuals of the block in a video sequence (i.e., encoded data 151) from a set of two or more kinds of inverse transforms (¶0093-a decoding apparatus selecting one of the two inverse transform units), wherein the kind of inverse transform determined depends on size of said block  (¶0075-the selection of a transform scheme in accordance with the size of a block) and whether an inter-predicted mode is used for the block (¶0075-transform scheme control unit 31 to select a transform scheme in association with the Inter mode and the Inter-4v mode. Note that this interpretation is consistent with the disclosure of the current application. See current application, abstract, page 7, lines 22-27), and at least one flag is indicative of the kind of inverse transform determined (¶¶0094, 0101- transform scheme selection flag 155), from among several kinds of inverse transforms that can be determined for use on different regions of said block (¶0076-the transform scheme selected for an adjacent macroblock), and wherein said determination of a kind of inverse transform is made between different kinds of inverse discrete trigonometric transforms (¶01116-when a relatively large size of a block such as a 8x8 block or a 16x16 block is subject to a transform process, DCT may be selected so as to benefit from a high coding efficiency. When a relatively small size of a block such as a 4x4 block is subject to a transform process, other transform schemes including the Hadamard transform scheme may be selected).
Regarding claim 14, Claim 14 is in a video decoder a method claim having limitations similar to claim 13. Thus, claim 14 is rejected due to similar reasons set forth above with respect to claim 13. 
Regarding claims 15 and 17, claim 15 and 17 are directed to  “a non-transitory computer readable storage media having video signal data encoded thereupon.” The storage media merely serves as a support of video signal data without any functional relationship. During Examination, the limitation “data corresponding to residuals in a video sequence from a set of two or more kinds of transforms,  wherein the kind of  transform determined depends on size of said block and whether an inter-predicted mode is used for the block, from among several kinds of transforms that can be determined for use on different regions of said block, and at least one flag is indicative of the kind of transform determined; and wherein said determination of a kind of  transform is made between different kinds of discrete trigonometric transforms, ” was not given a patentable weight. See MPEP 2111.05 (III). Therefore, the “a storage media having video signal data encoded thereupon” is anticipated by Yamada (¶0062- a storage medium (such as a tape or a disk) ).

	Regarding claim 16, Yamada discloses the apparatus of Claim 13, wherein transform choice further depends on at least one syntax element (¶0061- decoding the coded data based on the transform scheme selection flag).

Regarding claim 19, Yamada discloses the method of Claim 14, wherein said determination is made implicitly (¶0024-a decoding apparatus to select a transform scheme from information contained in the encoded data without using a flag).

	Regarding claim 20,  Yamada discloses apparatus of Claim 1, wherein said determination is made before coding of the block (See Fig. 4, transform scheme selection at 26/27 before variable length encoding at 19).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 4, 9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada et al. (Pub. No. US 2004/0125204 A1) in view of Lim et al. (Patent No. US 8,179,962 B2). 
Regarding claim 4, Yamada does not explicitly disclose wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size.  
	However, Lim teaches wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size (See FIG. 6, when the block size is not smaller then 8x8 [i.e., a threshold block size], and outputting and coding a transform size flag (S503), col 8, lines 17-32: col. 2, lines 42-48, Note that one of ordinary skill in the art would recognize that not smaller than means equal or greater than)

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamada by incorporating the teaching of Lim, in order to allow
enhancement of coding efficiency and improvement in video quality, as taught by Lim
(abstract).

	Regarding claim 9, Claim 9 is a method claim having limitations similar to claim 4. Thus, claim 9 is rejected due to similar reasons set forth above with respect to claim 4.
	
	Regarding claim 11, Claim 11 has limitations similar to claim 4. Thus, claim 11 is
rejected due to similar reasons set forth above with respect to claim 4.

Claim 5, 10 and 12  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada et al. (Pub. No. US 2004/0125204 A1) in view of Lim et al. (Patent No. US 8,179,962 B2) and Applicant’s Admitted Prior Art (AAPA).
Regarding claim 5, Yamada does not explicitly teach a flag describing the selected transform is embedded in coefficients of the transform when block sizes are less than a threshold block size.
However, Lim teaches a flag describing the selected transform when block sizes are less than a threshold block size (Fig. 7, Steps 511, 513 and 503, when the transform block size is not 8x8 [i.e. a threshold block size], setting the transform flag size to 4x4, col. 7, line 58 to col. 8, line 3).  
	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Yamada by incorporating the teachings of Lim, in order to allow enhancement of coding efficiency and improvement in video quality, as taught by Lim (abstract). 

	Moreover, AAPA teaches the flag describing the selected transform is embedded in the coefficients of the transform (current application, page 5, lines 25-28, embedding the transform selection within the transformed coefficients themselves).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Yamada in view of Lim by incorporating the teaching of AAPA, in order to provide a good performance for a low bit rate image compression as taught by AAPA (page 5, lines 25-28).

	Regarding claim 10, Claim 10 is a method claim having limitations similar to claim 5. Thus, claim 10 is rejected due to similar reasons set forth above with respect to claim 5. 

	Regarding claim 12, Claim 12 has limitations similar to claim 5. Thus, claim 12 is rejected due to similar reasons set forth above with respect to claim 5. 
	
	Claims 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada et al. (Pub. No. US 2004/0125204 A1) in view of  Zandi et al. (Pub. No. US 2006/0222254 A1).

	Regarding claim 8, Yamada is silent regarding  wherein the transforms in the set are any of separable or non-separable, and horizontal and vertical directions of the transforms are capable of being different when the transforms are separable.
	However, Zandi discloses wherein the transforms in the set are any of separable or non-separable, and horizontal and vertical directions of the transforms are capable of being different when the transforms are separable (¶0252-the separable 2-D transform consists of horizontal TS and vertical S transforms). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Yamada by incorporating the teaching of Zandi, for providing an excellent energy compaction and compression performance (Zandi: ¶0085).

	Regarding claim 18, Yamada is silent regarding wherein said transforms comprise independent horizontal and vertical transforms.
	However, Zandi discloses wherein said transforms comprise independent horizontal and vertical transforms (¶0252-the separable 2-D transform consists of horizontal TS and vertical S transforms).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Yamada by incorporating the teaching of Zandi, for providing an excellent energy compaction and compression performance (Zandi: ¶0085).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488